Citation Nr: 0814237	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a T3 squamous cell 
carcinoma of the subglottis, to include as a residual of 
asbestos exposure during active service.  


REPRESENTATION

Appellant represented by:	James A. McKown, Jr., Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1944 
to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in April 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during active 
service.  

2.  The veteran was first diagnosed with T3 squamous cell 
carcinoma of the subglottis in January 2005.  

3.  There is competent medical evidence of record which 
relates the veteran's T3 squamous cell carcinoma of the 
subglottis (laryngeal cancer) to asbestos exposure during 
active service.  


CONCLUSION OF LAW

A T3 squamous cell carcinoma of the subglottis was incurred 
as a residual of exposure to asbestos during active service.  
38 U.S.C.A. §§ 101(16), 1110, (West 2002);  38 C.F.R. § 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; VA examination reports and medical opinions; private 
medical treatment records; and, a private medical opinion.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claim for service connection for laryngeal 
cancer.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This is 
often referred to as "secondary" service connection as the 
claimed disability has occurred secondary to a service-
connected disability.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  




More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

The veteran served in the United States Navy from May 1944 to 
September 1945.  The veteran's rate was as a "Fireman First 
Class."  During service, the veteran's primary duties 
involved duties in the engine rooms of training school and 
various ships.  As such, the veteran's exposure to asbestos 
during active service is conceded.  

Review of all of the medical evidence of record, including 
the veteran's service medical records, does not reveal that 
the veteran was diagnosed with cancer during service or 
during the first year after he separated from service.  The 
medical evidence of record clearly establishes that the 
veteran was first diagnosed with T3 squamous cell carcinoma 
of the subglottis in January 2005.  The is competent medical 
evidence of record, both private and VA, which also 
specifically identifies this as being a laryngeal cancer.  

The veteran clearly has a current diagnosis of a laryngeal 
cancer and he also was exposed to asbestos during active 
military service.  The initial difficulty with the veteran's 
claim for service connection was the lack of medical evidence 
linking the current cancer to the veteran's asbestos exposure 
during service.  

In December 2005, a VA examination of the veteran was 
conducted.  The examining physician's medical opinion was 
that he could not say that the veteran's laryngeal cancer was 
caused solely by asbestos exposure during service without 
resorting to speculation.  In May 2006, the examining 
physician provided an additional medical opinion which 
indicated that he had done research and found conflicting 
reports as to whether asbestos exposure had a causative 
relationship to laryngeal cancer.  The physician expressed an 
opinion that it was less than 50 percent that any such 
exposure caused the veteran's cancer.  

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to the general 
effects of asbestos exposure and the disabilities resulting 
therefrom.  This information indicates that the primary 
disabilities resulting from asbestos exposure are respiratory 
in nature such as:  fibrosis; interstitial pulmonary 
fibrosis, also called asbestosis; tumors; pleural effusions; 
and, pleural plaques.  Cancer is also a known residual 
disability of asbestos exposure with respiratory cancer 
including mesotheliomas of pleura and peritoneum, and cancer 
of the lung, bronchus, larynx and pharynx being the most 
common.  Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, b (emphasis added).  

While this section of the M21 does not create any 
presumptions of service connection based upon exposure to 
asbestos, it does provide guidelines to inform and 
adjudicators with respect to asbestos exposure and commonly 
resulting disabilities.  Dyment v. West, 13 Vet. App. 141 
(1999).

The veteran submitted a letter from a private physician dated 
August 2007.  In this letter the physician indicated review 
of medical literature with respect to causal links between 
asbestos exposure and laryngeal cancer.  The physician's 
final opinion was that the veteran's laryngeal cancer was 
related to asbestos exposure during service.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990).  

At a minimum, the evidence is in equipoise as to whether the 
veteran's exposure to asbestos during service caused his 
laryngeal cancer.  The opinion of the VA physician is that it 
is less than 50 percent that the exposure caused the 
veteran's cancer.  The opinion of the private physician is 
that the asbestos exposure during service did cause the 
cancer and the Board notes that the information contained in 
the M21 supports the private physician's opinion.  While the 
M21 provision does not create a presumption, it does tend to 
support the private medical opinion that there is a causative 
relationship between asbestos exposure and the subsequent 
development, even years later, of laryngeal cancer.  
Accordingly, the evidence of record supports a grant of 
service connection for T3 squamous cell carcinoma of the 
subglottis.


ORDER

Service connection for a T3 squamous cell carcinoma of the 
subglottis is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


